DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16, 19-26 are allowed.  Applicant moved already suggested allowable subject matter to claims 1, 19 and 35 making the application allowable as indicated in the Non-final action. USC 103 and USC 112b rejections are withdrawn.  Case is allowed.  Claims 17-18 are cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claim 1-16, 19-26 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance:
Re-claim 1 recites inter alia “An internal rotor (150) for an electric motor (100), which internal rotor (150) has a laminated rotor core (200; 600) with a multiplicity of rotor plates (310), which laminated rotor core (200; 600) has multiple pockets (210) in each of which a rotor magnet (221; 621) is at least partially arranged, which rotor plates have first recesses (211; 611) for forming the pockets (210), which rotor plates (310) have at least a first rotor plate (311), which first rotor plate (311) has at least a second recess (230; 231-236; 631), which second recess (230; 231-236; 631) is associated with a first recess (211-216; 611), wherein the ratio of the angular extent (phi R2) of the second recess (230; 231-236; 631) to the angular extent (phiRM) of the associated rotor magnet (221; 621) is in the range of 0.4 to 0.8, the first recess (211-216; 611) in order to hold the associated rotor magnet (221; 621) in the pocket 210), wherein the first rotor plate (311) has a first contour, wherein the rotor plates (310) have at least a second rotor plate (312), which second rotor plate (312) has a second contour, wherein the second contour covers the first contour in the area of the second recess (231) at least in sections, and -2-Serial No.: 16/468,991 Response Dated: May 2, 2022 Reply to Office Action dated February 1, 2022 wherein the second rotor plate (312) at least partially covers the clamping element (291; 691), in order to limit in this manner, in an arrangement of the second rotor plate (312) on the first rotor plate (311), a movement of the clamping element (291; 691) of the first rotor plate (311) in an axial direction toward the second rotor plate (312), while however allowing a movement of the clamping element (291; 691) in a direction perpendicular to the axial direction..”


    PNG
    media_image1.png
    908
    630
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    622
    515
    media_image2.png
    Greyscale
 

Closest prior art of record, Kinder (German Patent DE102005041676A1 hereinafter “Kinder” in view of Groschel (German Patent Publication DE102015207663A1 hereinafter “Groschel”).
Kinder discloses An internal rotor (1) for an electric motor (Title), which internal rotor (1) has a laminated rotor core (fig.7) with a multiplicity of rotor plates (16), which laminated rotor core (2) has multiple pockets (17) in each of which a rotor magnet (22) is at least partially arranged, which rotor plates have first recesses (17) for forming the pockets (17), which rotor plates () have at least a first rotor plate (fig.7), which first rotor plate () has at least a second recess (20), which second recess (20) is associated with a first recess (17), wherein the substantial ratio of the angular extent (phiR2) of the second recess (20) to the angular extent (phiRM) of the associated rotor magnet (22) is in the range of substantially 0.4 to 0.8 (substantially span of angle of magnet is double 20, so the range is close or approaching the ratio range since there is a structure) , and wherein, between the second recess (20) and the associated first recess (17), a sprung web-shaped clamping element (18) is formed, which clamping element (18) is tensioned toward the second recess (20) by the associated rotor magnet (22), and which clamping element (18) as a -3-Preliminary Amendment result applies a force to the associated rotor magnet (22) toward the first recess (17) in order to hold the associated rotor magnet (22) in the pocket (17).  

    PNG
    media_image3.png
    253
    379
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    337
    614
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    344
    419
    media_image5.png
    Greyscale


	The closest prior art reference Kinder in view of Groschel, and other references of record IDS or search combination teach an elastic element as the clamping member that can flex perpendicularly to hold the permanent magnet is location, they all fail to teach the prior art of record, NPL search, IP.com search, East search and Google Patent search fail to teach or suggest alone or combined the combination of the details of suggested claim 18 which teaches “1. (Original) An internal rotor (150) for an electric motor (100), which internal rotor (150) has a laminated rotor core (200; 600) with a multiplicity of rotor plates (310), which laminated rotor core (200; 600) has multiple pockets (210) in each of which a rotor magnet (221; 621) is at least partially arranged, which rotor plates have first recesses (211; 611) for forming the pockets (210), which rotor plates (310) have at least a first rotor plate (311), which first rotor plate (311) has at least a second recess (230; 231- 236; 631), which second recess (230; 231-236; 631) is associated with a first recess (211-216; 611), wherein the ratio of the angular extent (phiR2) of the second recess (230; 231-236; 631) to the angular extent (phiRM) of the associated rotor magnet (221; 621) is in the range of 0.4 to 0.8, and wherein, between the second recess (230; 231-236; 631) and the associated first recess (211-216; 611), a sprung web-shaped clamping element (291; 691) is formed, which clamping element (291; 691) is tensioned toward the second recess (231-236; 631) by the associated rotor magnet (221, 621), and which clamping element (291; 691) as a -3-Preliminary Amendment result applies a force to the associated rotor magnet (221; 621) toward the first recess (211-216; 611) in order to hold the associated rotor magnet (221; 621) in the pocket (210), 17. (Currently Amended) The internal rotor (150) according to Claim 1, wherein the first rotor plate (311) has a first contour, wherein the rotor plates (310) have at least a second rotor plate (312), which second rotor plate (312) has a second contour, wherein the second contour covers the first contour in the area of the second recess (231) at least in sections, wherein the second rotor plate (312) at least partially covers the clamping element (291; 691), in order to limit in this manner, in an arrangement of the second rotor plate (312) on the first rotor plate (311), a movement of the clamping element (291; 691) of the first rotor plate (311) in an axial direction toward the second rotor plate (312), while however allowing a movement of the clamping element (291; 691) in a direction perpendicular to the axial direction.”  The claim 1 which is a unique combination.  
Claims 2-16, 20-24 and 26 are allowed based on dependency from allowed claim 1. 
Re-claim 19 recites inter alia “19.  An internal rotor (150) for an electric motor (100), which internal rotor (150) has a laminated rotor core (200; 600) with a multiplicity of rotor plates (310), which laminated rotor core (200; 600) has multiple pockets (210) in each of which a rotor magnet (221; 621) is at least partially arranged, which rotor plates have first recesses (211; 611) for forming the pockets (210), which rotor plates (310) have at least a first rotor plate (311), which first rotor plate (311) has at least a second recess (230; 231-236; 631), which second recess (230; 231-236; 631) is associated with a first recess (211-216; 611), wherein the ratio of the angular extent (phiR2) of the second recess (230; 231-236; 631) to the angular extent (phiRM) of the associated rotor magnet (221; 621) is in the range of 0.4 to 0.8,  wherein, between the second recess (230; 231-236; 631) and the associated first recess (211-216; 611), a sprung web-shaped clamping element (291; 691) is formed, which clamping element (291; 691) is tensioned toward the second recess (231-236; 631) by the associated rotor magnet (221, 621), and which clamping element (291; 691) as a result applies a force to the associated rotor magnet (221; 621) toward the first recess (211-216; 611) in order to hold the associated rotor magnet (221; 621) in the pocket (210), and wherein the first rotor plate (311) has a first contour, -6-Serial No.: 16/468,991 Response Dated: May 2, 2022 Reply to Office Action dated February 1, 2022 wherein the rotor plates (310) have at least a second rotor plate (312), which second rotor plate (312) has a second contour, wherein the second contour covers the first contour in the area of the second recess (231) at least in sections, and wherein the rotor magnet (221; 621) has a first side facing the clamping element (291; 691), in which internal rotor (150) the clamping element (291; 691) of the first rotor plate partially covers the contour of the second rotor plate (312), in order to exert in this manner a higher pressure on the first side of the rotor magnet (221; 621) by the clamping element (291; 691) of the first rotor plate (311) than by the second rotor plate (312), wherein the rotor magnet (221; 621) has a first side facing the clamping element (291; 691), in which internal rotor (150) the clamping element (291; 691) of the first rotor plate partially covers the contour of the second rotor plate (312), in order to exert in this manner a higher pressure on the first side of the rotor magnet (221; 621) by the clamping element (291; 691) of the first rotor plate (311) than by the second rotor plate (312).”

    PNG
    media_image6.png
    685
    577
    media_image6.png
    Greyscale

	The closest prior art reference Kinder in view of Groschel, and other references of record IDS or search combination teach an elastic element as the clamping member that can flex perpendicularly to hold the permanent magnet is location, they all fail to teach the details of suggested claim 19  when the has clamping element plate partially covers contour of the rotor plate 312, then exerting high pressure on magnet with clamping element of the first rotor plate 311 higher than the another plate 312, see fig.13 from invention, the prior art of record, NPL search, IP.com search, East search and Google Patent search fail to teach or suggest alone or combined the combination “1. (Original) An internal rotor (150) for an electric motor (100), which internal rotor (150) has a laminated rotor core (200; 600) with a multiplicity of rotor plates (310), which laminated rotor core (200; 600) has multiple pockets (210) in each of which a rotor magnet (221; 621) is at least partially arranged, which rotor plates have first recesses (211; 611) for forming the pockets (210), which rotor plates (310) have at least a first rotor plate (311), which first rotor plate (311) has at least a second recess (230; 231- 236; 631), which second recess (230; 231-236; 631) is associated with a first recess (211-216; 611), wherein the ratio of the angular extent (phiR2) of the second recess (230; 231-236; 631) to the angular extent (phiRM) of the associated rotor magnet (221; 621) is in the range of 0.4 to 0.8, and wherein, between the second recess (230; 231-236; 631) and the associated first recess (211-216; 611), a sprung web-shaped clamping element (291; 691) is formed, which clamping element (291; 691) is tensioned toward the second recess (231-236; 631) by the associated rotor magnet (221, 621), and which clamping element (291; 691) as a -3-Preliminary Amendment result applies a force to the associated rotor magnet (221; 621) toward the first recess (211-216; 611) in order to hold the associated rotor magnet (221; 621) in the pocket (210), wherein the first rotor plate (311) has a first contour, wherein the rotor plates (310) have at least a second rotor plate (312), which second rotor plate (312) has a second contour, wherein the second contour covers the first contour in the area of the second recess (231) at least in sections, wherein the second rotor plate (312) at least partially covers the clamping element (291; 691), in order to limit in this manner, in an arrangement of the second rotor plate (312) on the first rotor plate (311), a movement of the clamping element (291; 691) of the first rotor plate (311) in an axial direction toward the second rotor plate (312), while however allowing a movement of the clamping element (291; 691) in a direction perpendicular to the axial direction.”  In combination with claim 18 which is a unique combination.  
Re-claim 25 recites inter alia “An internal rotor (150) for an electric motor (100), which internal rotor (150) has a laminated rotor core (200; 600) with a multiplicity of rotor plates (310), which laminated rotor core (200; 600) has multiple pockets (210) in each of which a rotor magnet (221; 621) is at least partially arranged, which rotor plates have first recesses (211; 611) for forming the pockets (210), which rotor plates (310) have at least a first rotor plate (311), which first rotor plate (311) has at least a second recess (230; 231-236; 631), which second recess (230; 231-236; 631) is associated with a first recess (211-216; 611), wherein the ratio of the angular extent (phi R2) of the second recess (230; 231-236; 631) to the angular extent (phiRM) of the associated rotor magnet (221; 621) is in the range of 0.4 to 0.8, 210), and wherein the rotor magnet (221), before the introduction into the pocket (210), has in radial direction a maximum oversize 01 relative to the pocket, wherein the following applies: the ratio of B1 to 01 is in the range of 1.5 [[...]]to 4.0.the ratio of B1 to 01 is in the range of 1.5 - 4.0.”

    PNG
    media_image7.png
    532
    540
    media_image7.png
    Greyscale

	The closest prior art reference Kinder in view of Groschel, and other references of record IDS or search combination teach magnets inserted into location, but they fail to teach the combination where the magnet has a bevel and pull-in width with a ratio of maximum size to pocket in combination, they all fail to teach the details of suggested claim 25 when see fig.13 from invention, the prior art of record, NPL search, IP.com search, East search and Google Patent search fail to teach or suggest alone or combined the combination “25. (Original) An internal rotor (150) for an electric motor (100), which internal rotor (150) has a laminated rotor core (200; 600) with a multiplicity of rotor plates (310), which laminated rotor core (200; 600) has multiple pockets (210) in each of which a rotor magnet (221; 621) is at least partially arranged, which rotor plates have first recesses (211; 611) for forming the pockets (210), which rotor plates (310) have at least a first rotor plate (311), which first rotor plate (311) has at least a second recess (230; 231- 236; 631), which second recess (230; 231-236; 631) is associated with a first recess (211-216; 611), wherein the ratio of the angular extent (phiR2) of the second recess (230; 231-236; 631) to the angular extent (phiRM) of the associated rotor magnet (221; 621) is in the range of 0.4 to 0.8, and wherein, between the second recess (230; 231-236; 631) and the associated first recess (211-216; 611), a sprung web-shaped clamping element (291; 691) is formed, which clamping element (291; 691) is tensioned toward the second recess (231-236; 631) by the associated rotor magnet (221, 621), and which clamping element (291; 691) as a -3-Preliminary Amendment result applies a force to the associated rotor magnet (221; 621) toward the first recess (211-216; 611) in order to hold the associated rotor magnet (221; 621) in the pocket (210), wherein the rotor magnet (221) on an axial end (222) has a bevel with a pull-in width B1 in radial direction, wherein the rotor magnet (221), before the introduction into the pocket (210), has in radial direction a maximum oversize 01 relative to the pocket, wherein the following applies: the ratio of B1 to 01 is in the range of 1.5 - 4.0.”  In combination with claim 25 which is a unique combination.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834